Citation Nr: 1809152	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-23 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 Board videoconference hearing and a transcript of this hearing is of record.  

This appeal was most recently before the Board in October 2017 when the Veteran's claims were remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's claim for entitlement to service connection for a psychiatric disability was granted by the RO in a November 2017 rating decision.  As such, issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's right knee disability is etiologically related to his active service. 


CONCLUSION OF LAW

Service connection for a right knee disability is warranted.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

The Veteran has been diagnosed with current right knee arthritis.  See August 2008 VA treatment record.  The question before the Board is whether the Veteran's current right knee disability is etiologically related to his active service.  The Board finds the Veteran's right knee disability is etiologically related to his active service.  

The Veteran provided a January 2011 statement indicating he hurt his right knee in boot camp and had chronic ongoing pain and mobility issues since then.  The Veteran added that he did not seek medical attention for his right knee pain because he dealt with it through sheer determination and over the counter medication.  Lay persons are competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing right knee pain).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds the Veteran's lay statement regarding the chronicity of his right knee pain to be competent and credible evidence. 

In addition, pursuant to the October 2017 Board remand, a November 2017 VA addendum opinion was obtained.  The opinion provider concluded that the Veteran's right knee disability was not etiologically related to his active service.  The opinion provider concluded the Veteran's physically demanding post service construction job and obesity more likely caused his current right knee disability.  The opinion provider acknowledged the physicality of active service but found that the Veteran's active service did not play a "significant role" in the later development of his right knee disability.  The opinion provider noted that arthritis generally occurs following long term "wear and tear."

The Board finds the November 2017 VA addendum opinion supports the Veteran's contention that his right knee disability is etiologically related to his active service.  While the opinion provider found that the Veteran's active service did not play a "significant role" in his right knee disability this still implies that his active service played a role in the development of his right knee disability.  In addition the opinion provider noted that long term wear and tear causes arthritis, which the Board finds, could include his active service.  The Board notes the Veteran's active service need not be the sole cause of a disability to warrant service connection but need only be a contributing cause.  As such, the Board finds the November 2017 addendum opinion supports a finding that the Veteran's right knee disability is etiologically related to his active service.  

Accordingly, the Board finds that in resolving all doubt in favor of the Veteran, service connection for a right knee disability  is warranted.  In this case, there is evidence of a current disability, the Veteran has provided competent and credible testimony of continuity of symptomatology since service, and a VA opinion provider noted the Veteran's active service contributed to his current right knee disability.  Accordingly, service connection for a right knee disability is granted.


ORDER

Entitlement to service connection for a right knee disability is warranted.  




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


